Luke, J.
1. The contention that the venue was not proved, in this case is without merit. The evidence authorized a finding that the automobile which the defendant was charged with stealing was stolen in Bibb county, where the larceny is alleged to have been committed.
2. None of the excerpts from the charge of the court, when considered in the light of the charge as a whole, shows cause for a reversal.
3. The evidence, though circumstantial, was sufficient to exclude every reasonable hypothesis than that of guilt.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., eoneur.